Citation Nr: 1412341	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-29 631
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 22, 2002, for the award of service connection for squamous cell skin cancers due to radiation exposure with secondary bone cancer to include on an accrued basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to May 1946, to include combat service against the enemy on Iwo Jima.  He died in July 2012.  The appellant is the Veteran's daughter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO),  That decision attempted to effectuate an October 2007 Board decision which granted entitlement to service connection for "squamous cell skin cancers due to radiation exposure with secondary bone cancer."  The March 2008 decision, however, only effectuated the grant of service connection for "bone cancer," and it assigned an effective date for that benefit of April 22, 2002.
 
In a May 2008 rating decision, the RO effectuated the remainder of the Board's October 2007 grant, and assigned an effective date of April 22, 2002, for a grant of service connection for skin cancer, multiple locations.  The RO at that time also independently granted entitlement to service connection for malignant B cell lymphoma secondary to skin cancer, multiple locations.  The effective date for this latter grant was also April 22, 2002.  

In October 2009, the Board denied entitlement to an earlier effective date for "bone cancer."  The Veteran filed a motion for reconsideration of that decision and in May 2010, the Board denied that motion.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

The Veteran passed away while his case was pending before the Court, and his daughter's motion to substitute as the claimant was granted by the Court in January 2013.  

In September 2013, the Court vacated the Board's October 2009 decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court noted in its September 2013 decision that the adjudication of this case has not been helped by either its convoluted procedural history or by changes in nomenclature as time has progressed.  To the extent that the undersigned has contributed to that confusion I express my apology.

The Court essentially held that the Board in October 2009 reached a medical conclusion as to the etiology of the Veteran's bone cancer without independent medical authority.  Hence, the Board finds that this case should be remanded for a review by an oncologist in order to secure a medical opinion directly addressing the etiology of the Veteran's bone cancer.

Hence, this case is REMANDED for the following action:

1.  The RO/AMC must refer this case to a board certified oncologist for an opinion addressing the etiology of the Veteran's bone cancer.  The reviewing oncologist must be provided access to the claims folders, Virtual VA file, VBMS file, and a copy of this remand.  Following that review the oncologist must address the following questions:

o When did the Veteran first manifest bone cancer?  

o Is it at least as likely as not, i.e., is there a 50 percent chance or greater, that the Veteran's bone cancer was directly due to his inservice exposure to radiation at Nagasaki?  That is, is it at least as likely as not that the Veteran's bone cancer developed as a primary cancer independently of any skin cancer caused by inservice exposure to radiation at Nagasaki?
      
o Was the Veteran's bone cancer a primary cancer?

o Is it more likely than not, i.e., is there greater than a 50 percent chance, that the Veteran's bone cancer was caused or aggravated by the Veteran's skin cancer?

The oncologist must give a fully reasoned rationale for any opinion offered.  The oncologist's report must acknowledge her/his review of the claims file, Virtual VA file, and any VBMS file.  

2.  After fulfilling any additional duty to assist, the RO/AMC must then adjudicate the claim for an earlier effective date consistent with the Court's order and all laws and regulations governing accrued benefits.  If that claim is denied the appellant and her representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

